DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 01/27/2021. Claims 1 and 17 have been amended. Claims 1-20 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon Sung Hwan (KR 2016 0035 333A) in view of Jeong (US 20160358467 A1) in view of MCNEW (US 20180017398 A1) and further in view of Park (US 20180216958 A1).
Regarding claim 1, Moon (Fig. 1) discloses a system for guiding a route of a vehicle, the system comprising a vehicle terminal, a mobile terminal (page 2, lines 17-20), and a telematics multimedia system (TMS) server (TMS server 115), wherein the vehicle terminal is configured to:
 receive a first route to a destination from the mobile terminal of a user, the first route being information discovered (see page 9, lines 5-12, data collection… such as a portal server may be a mobile device) and generated by the mobile terminal (page 2, lines 17-20); 
Moon does not explicitly teach determine an optimum route by comparing the searched second route searched by the vehicle terminal and to the first route received from the mobile terminal. 
However, Jeong (Fig. 6) teaches determine an optimum route by comparing the searched second route searched by the vehicle terminal and to the first route received from the mobile terminal; (see paragraphs [0192] “the controller 180 changes a navigation guide route into an optimal route based on the received road traffic information and may be then able to guide a user through the changed route”) and at least paragraph [0194] “If an accident information is acquired by recognizing the road traffic broadcast 1301, the controller 180 changes a navigation guide path into an optimal route based on the acquired accident information and may be then able to output a text 1302 that shows the optimal route”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Jeong to include an optimum route by comparing the searched second route searched by the vehicle terminal, as taught by Moon in order to measure an accurate time and distance from three or more satellites and accurately calculate a current location of the mobile terminal.
Moon and Jeong do not explicitly teach search for a second route to the destination based on traffic information; and display the second route searched by the vehicle terminal and the first route received from the mobile terminal, and mark one of the first route and the second route as the optimum route. 
However, MCNEW teaches search for a second route to the destination based on traffic information (see paragraph [0029] “the travel time is an estimated amount of time required to travel from starting location to a destination using a particular route in an autonomous vehicle”); and display the second route searched by the vehicle terminal and the first route received from the mobile terminal, and mark one of the first route and the second route as the optimum route (see abstract, paragraph [0005] “displaying, using the processing circuitry, the at least one optimum route and the route score to enable selection of the at least one optimum route for navigation of the autonomous vehicle from the start location to the destination”) and at least ¶ [006].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon and Jeong to include display the second route searched by the vehicle terminal, as taught by MCNEW in order to provide map information and interest object place (POI) information guidance to a person traveling in a vehicle such as train, motor vehicle, ship and aircraft, or traveling by foot.
Applicant has amended the claim to recite the limitation “… transmitted in real time from a traffic information server …”. However, Park teaches transmitted in real time from a traffic information server (see paragraph [[0070] “The ADAS 100a may transmit real-time traffic information obtained based on the stereo images to the mobile terminal 600 or the server 500”. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong and MCNEW to include transmitted in real time from a traffic information server, as taught by Park in order to provide different advertisements for each of routes to a destination during autonomous vehicle driving.

Regarding claim 2, Moon, Jeong and MCNEW as modified by Park disclose the claimed invention substantially as explained above. Further, Moon teaches wherein the vehicle terminal is further configured to regenerate route link information from a departure point to the destination based on GPS route information generated by the mobile terminal (see page 9, lines 5-12, data collection… such as a portal server may be a mobile device).

Regarding claim 3, Moon, Jeong and MCNEW as modified by Park disclose the claimed invention substantially as explained above. Further, Moon teaches wherein the vehicle terminal further includes: a first communication device configured to receive the first route discovered and generated by the mobile terminal and the destination through communication with the TMS server (see page 8, lines 23-27 and page 9, lines 5-12, data collection… such as a portal server may be a mobile device).

Regarding claim 4, Moon, Jeong and MCNEW as modified by Park disclose the claimed invention substantially as explained above. Further, Moon teaches wherein the TMS server is configured to receive the route first discovered and generated by the mobile terminal and the destination, from the mobile terminal, and deliver the received first route and the destination to the vehicle terminal (see page 8, lines 23-27 and page 9, lines 5-12, data collection… such as a portal server may be a mobile device).

Regarding claim 8, Moon, Jeong and MCNEW as modified by Park disclose the claimed invention substantially as explained above. Further, Moon (Fig. 1) discloses wherein the mobile terminal is configured to determine location information thereof; search for a route to a destination input by the user while taking the determined location information (see page 2, lines 4-13, Such vehicle navigation not only provides the shortest route to the destination on the map, but also may affect the speed of the vehicle, such as traffic accidents, road construction, and demonstrations, as well as daily information … and may provide correspondence route information according to a user’s origin and destination input) or parking location information received from the (TMS) server as a departure point. 
Moon and MCNEW fail to expressly disclose generate route link information by using the discovered route and generate GPS-based route information from the route link information. 
generate route link information by using the discovered route and generate GPS-based route information from the route link information (see paragraphs [0192] “the controller 180 changes a navigation guide route into an optimal route based on the received road traffic information and may be then able to guide a user through the changed route”) and at least paragraph [0194] “If an accident information is acquired by recognizing the road traffic broadcast 1301, the controller 180 changes a navigation guide path into an optimal route based on the acquired accident information and may be then able to output a text 1302 that shows the optimal route”).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, MCNEW and Park to include generate route link information by using the discovered route, as taught by Jeong in order to measure an accurate time and distance from three or more satellites and accurately calculate a current location of the mobile terminal.

Regarding claim 9, Moon, Jeong and MCNEW as modified by Park disclose the claimed invention substantially as explained above. Further, Moon teaches wherein the mobile terminal is further configured to search for a route by using traffic information received from a traffic information server (see page 2, lines 4-13, Such vehicle navigation not only provides the shortest route to the destination on the map, but also may affect the speed of the vehicle, such as traffic accidents, road construction, and demonstrations, as well as daily information … and may provide correspondence route information according to a user’s origin and destination input).

Regarding claim 17, Moon (Figs. 1 and 5) discloses a method for guiding a route of a vehicle (vehicle 130), the method comprising: 
determining, by a mobile terminal of a user, location information thereof, and searching for a route to a destination input by a user while taking the determined location information (see page 2, lines 4-13, Such vehicle navigation not only provides the shortest route to the destination on the map, but also may affect the speed of the vehicle, such as traffic accidents, road construction, and information … and may provide correspondence route information according to a user’s origin and destination input) or parking location information received from a telematics multimedia system (TMS) server as a departure point; generating, by the mobile terminal, route link information by using a discovered route information and generate GPS-based route information from the route link information; sharing, by the mobile terminal, the GPS-based route information and the destination with a vehicle terminal through the TMS server;
 receiving, by the vehicle terminal, a first route to a destination, the first route being discovered and generated by the mobile terminal (see page 9, lines 5-12, data collection… such as a portal server may be a mobile device); 
searching, by the vehicle terminal, for a second route to the destination based on traffic information, and searched route is a first route (see page 2, lines 4-13, demonstrations, as well as daily information … and may provide correspondence route information according to a user’s origin and destination input.
Moon fails to expressly disclose determine by the vehicle terminal an optimum route by comparing the second route searched by the vehicle terminal to the first route received from the mobile terminal. However, Jeong (Fig. 6) teaches determine by the vehicle terminal an optimum route by comparing the second route searched by the vehicle terminal to the first route received from the mobile terminal (see paragraphs [0192] “the controller 180 changes a navigation guide route into an optimal route based on the received road traffic information and may be then able to guide a user through the changed route”) and at least paragraph [0194] “If an accident information is acquired by recognizing the road traffic broadcast 1301, the controller 180 changes a navigation guide path into an optimal route based on the acquired accident information and may be then able to output a text 1302 that shows the optimal route”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the limitation of an optimum route by comparing the searched  Jeong within the teaching of Moon in order to measure an accurate time and distance from three or more satellites and accurately calculate a current location of the mobile terminal.
Applicant has amended claim 17 to recite the limitation of “displaying, the vehicle terminal, the second route searched by the vehicle terminal and the first route received from the mobile terminal, and marking one of the first route and the second route as the optimum route.”
However, MCNEW teaches displaying, the vehicle terminal, the second route searched by the vehicle terminal and the first route received from the mobile terminal, and marking one of the first route and the second route as the optimum route (see abstract, paragraph [0005] “displaying, using the processing circuitry, the at least one optimum route and the route score to enable selection of the at least one optimum route for navigation of the autonomous vehicle from the start location to the destination”) and at least ¶ [006].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon and Jeong to include displaying, the vehicle terminal, the second route searched by the vehicle terminal, as taught MCNEW in order to provide map information and interest object place (POI) information guidance to a person traveling in a vehicle such as train, motor vehicle, ship and aircraft, or traveling by foot.
Applicant has amended the claim to recite the limitation “… transmitted in real time from a traffic information server …”. However, Park teaches transmitted in real time from a traffic information server (see paragraph [[0070] “The ADAS 100a may transmit real-time traffic information obtained based on the stereo images to the mobile terminal 600 or the server 500”. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong and MCNEW to include transmitted in real time from a traffic information server, as taught by Park in order to provide different advertisements for each of routes to a destination during autonomous vehicle driving.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moon Sung Hwan (KR 2016 0035 333A) in view of Jeong (US 20160358467 A1) in view of MCNEW (US 20180017398 A1) in view of Park (US 20180216958 A1) as applied to claims 1 and 4 above, and further in view of Lakshmanan et al. (US 20150278733 A1, hereinafter “Lakshmanan”).
Regarding claim 5, Moon, Jeong and MCNEW as modified by Park disclose the claimed invention substantially as explained above, but fails to expressly disclose wherein the mobile terminal is configured to determine location information thereof; search for a route to a destination input by the user while taking the determined location information or parking location information received from the TMS server as a departure point; and generate route link information by using the discovered route and generate GPS-based route information from the route link information, wherein the mobile terminal further includes a second communication device configured to transmit the GPS-based route information to the TMS server. 
However, Lakshmanan (Figs. 1 and 2) teaches wherein the mobile terminal includes a second processor configured to determine location information thereof (see paragraph [0025] … include an additional mobile  device having a second device processor, a second device transmitter, and a  second device receiver, and the additional mobile device may collect event data inputted by an additional user of the additional mobile device and transmit the event data from the second device transmitter to the central processor.  … and the central processor may further generate a maintenance schedule which may include a plurality of events requiring follow up maintenance, and may transmit the maintenance schedule from the central transmitter to the device receiver  and the second device receiver”); search for a route to a destination input by a user while taking the determined location information (see paragraph [0025] “The device processor may further identify the location of the user of the mobile device … the device processor and second device processor each adjust the service routes based on each user's location” or parking location information received from the TMS server as a departure point; and generate route link information by using the discovered route and generate GPS-based route information from the route link information (see paragraph [0025] “generate a service route for the users to follow , wherein the mobile terminal further includes a second communication device configured to transmit the GPS-based route information to the TMS server (see paragraph [0025] “The mobile device may further include a global positioning system (GPS) module and the additional mobile device may further include a second global positioning system (GPS) module….’).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong, MCNEW and Park to include a second processor configured to determine location information thereof, as taught by Lakshmanan in order to permit an administrator of the system to monitor progress of a user conducting a service route in an effective manner.

Regarding claim 6, Moon, Jeong, MCNEW, Park as modified by Lakshmanan disclose the claimed invention substantially as explained above. Further, Lakshmanan (Fig. 1) teaches wherein the mobile terminal is further configured to select a route (see paragraph [0025] “generate a service route for the users to follow in order for the users to efficiently observe each location of the plurality of events.  The mobile device may further include a global positioning system (GPS) module and the additional mobile device may further include a second global positioning system (GPS) module”), a lead time of which is shorter, by comparing a lead time to the destination in the first route received from the mobile terminal and a lead time to the destination in the second route discovered the vehicle terminal (see paragraphs [0192] “the controller 180 changes a navigation guide route into an optimal route based on the received road traffic information and may be then able to guide a user through the changed route”) and at least paragraph [0194] “If an accident information is acquired by recognizing the road traffic broadcast 1301, the controller 180 changes a navigation guide path into an optimal route optimal route”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong, MCNEW and Park to include the second processor of the mobile terminal is further configured to select a route, as taught by Lakshmanan in order to permit an administrator of the system to monitor progress of a user conducting a service route in an effective manner.

Regarding claim 7, Moon, Jeong, MCNEW, Park as modified by Lakshmanan disclose the claimed invention substantially as explained above. Further, Lakshmanan (Fig. 1) teaches wherein the vehicle terminal further includes a controller configured to perform a control such that the first route received from the mobile terminal and the second route searched the vehicle terminal are displayed on a display for a user's selection (see paragraphs [0192] and [0194] “the controller 180 changes a navigation guide route into an optimal route based on the received road traffic information and may be then able to guide a user through the changed route”) and at least paragraph [0194] “…the controller 180 changes a navigation guide path into an optimal route based on the acquired accident information and may be then able to output a text 1302 that shows the optimal route”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong, MCNEW and Park to include a controller configured to perform a control such that the route information received from the mobile terminal and the route, as taught by Lakshmanan in order to permit an administrator of the system to monitor progress of a user conducting a service route in an effective manner.

Claims 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon Sung Hwan (KR 2016 0035 333A) in view of Jeong (US 20160358467 A1) in view of MCNEW (US  as applied to claims 8 and 17 above, and further in view of  Fukumoto et al.  (US 20170010613 A1, hereinafter “Fukumoto”).
Regarding claims 10 and 18, Moon, Jeong and MCNEW as modified by Park disclose the claimed invention substantially as explained above but does not explicitly disclose wherein the mobile terminal is further configured to generate GPS information for respective first intervals in a route from the departure point to the destination, and wherein the GPS-based route information includes the GPS information for the respective first intervals. 
However, Fukumoto (Fig. 1) teaches wherein the processor is further configured to generate GPS information for respective first intervals in a route from the departure point to the destination (paragraph [0026] “a branch point (including an intersection, a T-junction, etc.) of an actual road”), and wherein the GPS-based route information includes the GPS information for the respective first intervals (see paragraph [0002] The navigation systems are systems that can detect the current location of the vehicle by a GPS receiver etc. … the navigation systems display the guide route on a display screen … thereby reliably guiding the user to the desired destination” and at least paragraph [0026] … a branch point (including an intersection, a T-junction, etc.) of an actual road; the coordinates (positions) of node points set at predetermined intervals on each road according to the radius of curvature etc.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong, MCNEW and Park to include the processor sets the second intervals to become smaller in sequence of the highway, as taught by Fukumoto in order to permit an administrator of the system to monitor progress of a user conducting a service route in an effective manner.

Regarding claims 11 and 19, Moon, Jeong, MCNEW and Park disclose as modified by Fukumoto disclose the claimed invention substantially as explained above. Further, Fukumoto (Fig. 1) teaches wherein the mobile terminal is further configured to generate GPS information for respective second intervals in a partial zone to generate final GPS-based route information according to a form of a driving road on the GPS-based route information generated to include the GPS information for the respective first intervals (see paragraph [0002] “The navigation systems are systems that can detect the current location of the vehicle by a GPS receiver etc. … the navigation systems display the guide route on a display screen and provide the user with voice guidance when the vehicle approaches an intersection etc., thereby reliably guiding the user to the desired destination” and at least paragraph [0026] Data that is recorded as the node data 35 include data on: a branch point (including an intersection, a T-junction, etc.) of an actual road; the coordinates (positions) of node points set at predetermined intervals on each road according to the radius of curvature etc.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong, MCNEW and Park to include generate GPS information for respective second intervals in a partial zone to generate final GPS-based route information, as taught by Fukumoto in order to permit an administrator of the system to monitor progress of a user conducting a service route in an effective manner.

Regarding claim 12, Moon, Jeong, MCNEW and Park disclose as modified by Fukumoto disclose the claimed invention substantially as explained above. Further, Fukumoto (Fig. 1) teaches wherein the mobile terminal is further configured to set the first intervals to become larger as a length of the route from the departure point to the destination becomes longer (see paragraph [0002] “The navigation systems are systems that can detect the current location of the vehicle by a GPS receiver etc. … the navigation systems display the guide route on a display screen and provide the user with voice guidance when the vehicle approaches an intersection etc., thereby reliably guiding the user to the desired destination” and at least paragraph [0026] “Data that is recorded as the node data 35 include data on: a branch point (including an intersection, a T-junction, etc.) of an actual road; the coordinates (positions) of node points set at predetermined intervals on each road according to the radius of curvature etc”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong, MCNEW and Park to include set the first intervals 

Regarding claim 13, Moon, Jeong, MCNEW and Park disclose as modified by Fukumoto disclose the claimed invention substantially as explained above. Further, Fukumoto (Figs. 1, 8) teaches wherein the form of the driving road includes at least one of a linear driving road, an entrance road, or a left and right turn route (see paragraph [0058] for a section where the vehicle needs to merge onto a mainline at an IC etc., "merge" is set as the content of autonomous driving control. Moreover, "make a lane change to the right (left)" is set for a section where the vehicle needs to make a lane change in order to move to other freeway or local road at a JCT, an IC, etc”) and at least ¶ [0059].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong, MCNEW and Park to include the form of the driving road includes at least one of a linear driving road, an entrance road, as taught by Fukumoto in order to permit an administrator of the system to monitor progress of a user conducting a service route in an effective manner.

Regarding claim 14, Moon, Jeong, MCNEW and Park disclose as modified by Fukumoto the claimed invention substantially as explained above, but does not explicitly disclose wherein when the driving road includes one of a highway, a general road, and a narrow road on the GPS-based route information generated to include GPS information for the respective first intervals, the mobile terminal sets the second intervals to become smaller in sequence of the highway, the general road, and the narrow road.
 However, Fukumoto (Fig. 1) teaches wherein when the driving road includes one of a highway, a general road, and a narrow road on the GPS-based route information generated to include GPS information for the respective first intervals (see paragraph [0025]”namely data highway”), the processor sets the second intervals to become smaller in sequence of the highway, the general road, and the narrow road (see paragraph [0025] “data on road type, namely data indicating a local road such as a national highway, a prefectural road, or a narrow street, and a toll road such as a national expressway, an urban expressway, an exclusive automobile road, a local toll road, or a toll bridge”) and at least ¶ [0026]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong, MCNEW and Park to include the driving road includes one of a highway, a general road, and a narrow road on the GPS-based route information, as taught by Fukumoto in order to permit an administrator of the system to monitor progress of a user conducting a service route in an effective manner.

Regarding claim 15, Moon, Jeong, MCNEW and Park disclose as modified by Fukumoto disclose the claimed invention substantially as explained above. Further, Fukumoto (Figs. 1, 8) teaches wherein when one of the entrance road or the left and right turn road is included on the GPS-based route information generated to include GPS information for respective first intervals, the processor sets the second intervals to be smaller than a specific interval (see paragraph [0002] “The navigation systems are systems that can detect the current location of the vehicle by a GPS receiver etc. … the navigation systems display the guide route on a display screen and provide the user with voice guidance when the vehicle approaches an intersection etc., thereby reliably guiding the user to the desired destination” and at least paragraph [0026] Data that is recorded as the node data 35 include data on: a branch point (including an intersection, a T-junction, etc.) of an actual road; the coordinates (positions) of node points set at predetermined intervals on each road according to the radius of curvature etc.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong, MCNEW and Park to include one of the entrance road or the left and right turn road is included on the GPS-based route information, as taught by 

Regarding claim 16, Moon, Jeong, MCNEW and Park disclose as modified by Fukumoto disclose the claimed invention substantially as explained above. Further, Fukumoto (Fig. 1) teaches a communication device configured to transmit the GPS- based route information to the TMS server (see paragraph [0002] “The navigation systems are systems that can detect the current location of the vehicle by a GPS receiver etc. … the navigation systems display the guide route on a display screen and provide the user with voice guidance when the vehicle approaches an intersection etc., thereby reliably guiding the user to the desired destination” and at least paragraph [0026] Data that is recorded as the node data 35 include data on: a branch point (including an intersection, a T-junction, etc.) of an actual road; the coordinates (positions) of node points set at predetermined intervals on each road according to the radius of curvature etc.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong, MCNEW and Park to include a communication device configured to transmit the GPS- based route information to the TMS server, as taught by Fukumoto in order to permit an administrator of the system to monitor progress of a user conducting a service route in an effective manner.

Regarding claim 20, Moon, Jong, MCNEW and Park disclose as modified by Fukumoto disclose the claimed invention substantially as explained above but does not explicitly disclose wherein the form of the driving road includes at least one of a linear driving road, an entrance road, or a left and right turn road and wherein the generating of the final GPS-based route information includes: when the driving road includes one of a highway, a general road, and a narrow road on the GPS-based route information generated to include GPS information for the respective first intervals, setting the second intervals to become smaller in sequence of the highway, the general road, and the narrow road.
However, Fukumoto (Fig. 1) teaches wherein the form of the driving road includes at least one of a linear driving road, an entrance road, or a left and right turn road (see paragraph [0058] for a section where the vehicle needs to merge onto a mainline at an IC etc., "merge" is set as the content of autonomous driving control. Moreover, "make a lane change to the right (left)" is set for a section where the vehicle needs to make a lane change in order to move to other freeway or local road at a JCT, an IC, etc”) and at least ¶ [0059], and wherein the generating of the final GPS-based route information includes: when the driving road includes one of a highway, a general road, and a narrow road on the GPS-based route information generated to include GPS information for the respective first intervals (see paragraph [0025]”namely data indicating a local road such as a national highway”), setting the second intervals to become smaller in sequence of the highway, the general road, and the narrow road (see paragraph [0002] “The navigation systems are systems that can detect the current location of the vehicle by a GPS receiver etc. … the navigation systems display the guide route on a display screen and provide the user with voice guidance when the vehicle approaches an intersection etc., thereby reliably guiding the user to the desired destination” and at least paragraph [0026] Data that is recorded as the node data 35 include data on: a branch point (including an intersection, a T-junction, etc.) of an actual road; the coordinates (positions) of node points set at predetermined intervals on each road according to the radius of curvature etc”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Moon, Jeong, MCNEW and Park to include setting the second intervals to become smaller in sequence of the highway, as taught by Fukumoto in order to permit an administrator of the system to monitor progress of a user conducting a service route in an effective manner.
Response to Arguments
Applicant’s arguments filed on 01/27/2021 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            
/JONATHAN M DAGER/Primary Examiner, Art Unit 3663